Burke Wonnell
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: burke_wonnell@fd.org

Counsel for Defendant Maurice Young


                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               Case No. 3:20-cr-33-TMB-DMS
               Plaintiff,
                                        SENTENCING MEMORANDUM
    vs.
                                        SEALED ADDENDUM
MAURICE DEWAYNE YOUNG,
               Defendant.               FILED UNDER SEAL


     Pursuant to a plea agreement, Defendant pled guilty to a

single misdemeanor count.     There is a dispute over the advisory

guideline range.    Regardless, the Court ought to impose the

sentence recommended by probation unless Defendant would prefer

a flat time sentence and the Court would be willing to

accommodate that.

                           I. Sentencing Factors

     Pursuant to 18 U.S.C. §3553(a), the following factors shall

be considered by the Court in determining Defendant’s sentence:

     (1)   the nature and circumstances of the offense and the
           history and characteristics of the defendant;
     (2)   the need for the sentence imposed –




    Case 3:20-cr-00033-TMB-DMS Document 28 Filed 10/09/20 Page 1 of 6
              (A)  to reflect the seriousness of the offense, to
                   promote respect for the law, and to provide just
                   punishment for the offense;
              (B) to afford adequate deterrence to criminal
                   conduct;
              (C) to protect the public from further crimes of the
                   defendant; and
              (D) to provide the defendant with needed educational
                   or vocational training, medical care, or other
                   correctional treatment in the most effective
                   manner;
       (3)    the kinds of sentences available;
       (4)    the kinds of sentence and the sentencing range
              established for –
              (A) the applicable category of offense committed by
                   the applicable of defendant as set forth in the
                   guidelines-
                   (i)     issued by the Sentencing Commission [. .
                           .]
                   (ii)    that, except as provided in section
                           3742(g), are in effect on the date the
                           defendant is sentenced [. . .]
       (5)    and pertinent policy statement –
              (A) issued by the sentencing commission [. . .]
              (B) that, except as provided in section 3742(g), is
                   in effect on the date the defendant is sentenced.
       (6)    the need to avoid unwarranted sentence disparities
              among defendants with similar records who have been
              found guilty of similar conduct; and
       (7)    the need to provide restitution to any victims of the
              offense.

In determining an appropriate sentence under 18 U.S.C. §3553(a),

“[t]he court shall impose a sentence sufficient, but not greater

than necessary” to satisfy the purposes outlined in subsection

(2).    Id.

/

/

/

United States v. Maurice Young
Case No. 3:20-cr-33 TMB DMS                                            Page 2



       Case 3:20-cr-00033-TMB-DMS Document 28 Filed 10/09/20 Page 2 of 6
                                 II.   Argument

a.   Advisory Guidelines

      The only dispute about probation's guideline calculation

involves whether or not Defendant's criminal history category

over-represents his actual criminal history as argued at Docket

27, page 17.    If the Court agrees with the defense, Pursuant to

a plea agreement, Defendant pled guilty to a single count of

felon in possession.      There is a dispute over the applicable

advisory sentencing guideline range.         Based upon Wilson's lack

of recent criminal history, the circumstances surrounding the

offense, and his efforts to improve himself while detained in

this case, Defendant requests that the Court impose a sentence

below the advisory guideline range.

                             I. Sentencing Factors

      Pursuant to 18 U.S.C. §3553(a), the following factors shall

be considered by the Court in determining Defendant’s sentence:

      (8)   the nature and circumstances of the offense and the
            history and characteristics of the defendant;
      (9)   the need for the sentence imposed –
            (E) to reflect the seriousness of the offense, to
                 promote respect for the law, and to provide just
                 punishment for the offense;
            (F) to afford adequate deterrence to criminal
                 conduct;
            (G) to protect the public from further crimes of the
                 defendant; and
            (H) to provide the defendant with needed educational
                 or vocational training, medical care, or other


United States v. Maurice Young
Case No. 3:20-cr-33 TMB DMS                                          Page 3



     Case 3:20-cr-00033-TMB-DMS Document 28 Filed 10/09/20 Page 3 of 6
                   correctional treatment in the most effective
                   manner;
       (10)   the kinds of sentences available;
       (11)   the kinds of sentence and the sentencing range
              established for –
              (B) the applicable category of offense committed by
                   the applicable of defendant as set forth in the
                   guidelines-
                   (iii)   issued by the Sentencing Commission [. .
                           .]
                   (iv)    that, except as provided in section
                           3742(g), are in effect on the date the
                           defendant is sentenced [. . .]
       (12)   and pertinent policy statement –
              (C) issued by the sentencing commission [. . .]
              (D) that, except as provided in section 3742(g), is
                   in effect on the date the defendant is sentenced.
       (13)   the need to avoid unwarranted sentence disparities
              among defendants with similar records who have been
              found guilty of similar conduct; and
       (14)   the need to provide restitution to any victims of the
              offense.

In determining an appropriate sentence under 18 U.S.C. §3553(a),

“[t]he court shall impose a sentence sufficient, but not greater

than necessary” to satisfy the purposes outlined in subsection

(2).    Id.

                                 II.   Argument

a.     Advisory Guidelines

       The only dispute over the sentencing guidelines involves

the criminal history category.         As argued at Docket 27, the

defense believes the calculation of a criminal history category

two substantially overstates his actual criminal history, which

consists of one misdemeanor conviction.           If the Court agrees


United States v. Maurice Young
Case No. 3:20-cr-33 TMB DMS                                            Page 4



       Case 3:20-cr-00033-TMB-DMS Document 28 Filed 10/09/20 Page 4 of 6
with the defense, it should vary downward and sentence with

reference to a criminal history category one.         This would result

in an advisory guideline sentencing range of 0-6 months.

b.   Statutory Sentencing Criteria

      Regardless of the range ultimately determined by the Court,

several circumstances mitigate in favor of probation's

recommendation for a probationary sentence, but mostly the lack

of significant criminal history.       As explained in the motion to

withdraw filed herewith, there has been a breakdown in the

attorney client communication which has precluded discussion

between the undersigned and defendant as to his opinion on what

an appropriate sentence should be.       Defendant has expressed his

displeasure with being on supervision in the past, so it is

unclear whether he would argue for active jail time if the Court

were to be inclined to "flat time" him for this offense with no

supervision to follow.      Defendant requests that the Court

inquire of his position with regard to that matter at imposition

of sentence.

                             III.   Conclusion

      For the aforementioned reasons, the Court ought to impose a

sentence below the advisory guideline sentencing range.

      /

      /

United States v. Maurice Young
Case No. 3:20-cr-33 TMB DMS                                          Page 5



     Case 3:20-cr-00033-TMB-DMS Document 28 Filed 10/09/20 Page 5 of 6
      DATED at Anchorage, Alaska this 9th day of October, 2020.

                                         Respectfully submitted,
                                         FEDERAL PUBLIC DEFENDER
                                         FOR THE DISTRICT OF ALASKA

                                         /s/ Burke Wonnell
                                         Burke Wonnell
                                         Assistant Federal Defender
                                         Counsel for Defendant

Certificate of Service:
I hereby certify that I electronically
filed the foregoing and any
attachments with the Clerk of Court
for the United States District Court
for the District of Alaska by using
the district’s CM/ECF system on
October 9, 2020. All participants in
this case are registered CM/ECF users
and will be served by the district’s
CM/ECF system.
/s/ Burke Wonnell




United States v. Maurice Young
Case No. 3:20-cr-33 TMB DMS                                           Page 6



     Case 3:20-cr-00033-TMB-DMS Document 28 Filed 10/09/20 Page 6 of 6
